Citation Nr: 1439233	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  08-00 056A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of right foot surgery.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a gastrointestinal disorder (claimed as an ulcer), to include as secondary to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to August 1976.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  The claims have been recharacterized as they appear on the cover page of the instant decision.

The claims were most recently before the Board in August 2013 and remanded for further development and adjudication.  The matter has been returned to the Board and is now ready for appellate disposition.  


FINDINGS OF FACT

1.  The weight of the medical evidence is against a finding that the proximate cause of the Veteran's additional disability (nerve entrapment of the right foot) was VA treatment that involved carelessness, negligence, lack of proper skill, error in judgment, or another similar instance of fault on the VA's part, or that the proximate cause of the additional disability was an event that was not reasonably foreseeable; the Veteran gave his informed consent prior to surgery.  

2.  The competent and probative medical evidence of record preponderates against a finding that the Veteran's diverticulosis is due to events in active service; an ulcer has not been currently diagnosed; diverticulosis is not proximately due to, the result of, or aggravated by a service-connected disability.  

3.  As a stressful incident has not been verified by the objective evidence of record, a competent diagnosis of PTSD cannot be sustained; an acquired psychiatric disorder, other than PTSD, was not shown during service or for years thereafter; the Veteran's lay assertions are not found to be credible for the purpose of establishing a continuity of psychiatric symptomatology since service; and the currently diagnosed depressive disorder is not related to any verified aspect of the Veteran's period of active service.  


CONCLUSIONS OF LAW

1.  The criteria for compensation under 38 U.S.C.A. § 1151 for residuals of right foot surgery have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R.           § 3.361, 17.32 (2013).

2.  The criteria for service connection for a gastrointestinal disorder (claimed as an ulcer) have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).

3.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the Veteran's claims.  Dingess v. Nicholson, 19 Vet. App. 473   (2006).

The RO provided the Veteran pre-adjudication notice by letters dated in June 2006 and February 2010.  

VA has obtained service treatment and personnel records, assisted the Veteran in obtaining post-service treatment records, and afforded the Veteran VA examinations.  

The Veteran was scheduled for two VA examinations in connection with his claim for PTSD.  The Veteran failed to appear for both examinations.  See notices dated January 2014 and April 2014.  Consequently, the original claim for benefits shall be decided based on the evidence of record.  38 C.F.R. § 3.655(b).

The Veteran was also sent a questionnaire in February 2010 in connection with his claim for PTSD.  He was asked to describe the stressful incidents in specific detail as well as provide the date and location of the stressful incidents, within an approximate two month time frame.  The Veteran failed to respond.  The Court has held that the duty to assist is by no means a one-way street, and a Veteran's obligation to provide certain facts, in this case by submission of a PTSD questionnaire, is not an impossible or onerous task.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.



II. Analysis

The Board has reviewed all the evidence in the Veteran's virtual record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


A.  1151 Claim

The Veteran contends that he is entitled to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disability incident to surgical treatment of his right foot in 1997.  Specifically, he asserts that, as the result of the dorsifexory wedge osteotomy of the right second metatarsal and exostectomy of the right fifth metatarsal, he suffers from entrapment neuropathy of the right foot.  

Title 38, United States Code, Section 1151 provides that where a veteran suffers an injury or aggravation of an injury resulting in additional disability by reason of VA hospitalization or medical or surgical treatment, compensation shall be awarded in the same manner as if such disability were service connected.  

The amendments to 38 U.S.C.A. §1151 made by Pub. L. 104-204 require a showing that the VA hospitalization or treatment in question not only resulted in additional disability but that the proximate cause of such additional disability was carelessness, negligence, lack of proper skill, error in judgment or a similar instance of fault on the VA's part in furnishing such treatment, or that the proximate cause of the additional disability was an event that was not reasonably foreseeable.  

The amendments apply to claims for compensation under 38 U.S.C.A. § 1151, which were filed on or after October 1, 1997.   See VAOPGCPREC 40-97.  

VA promulgated 38 C.F.R. § 3.361 to implement the provisions of the revised statute; this regulation, also applicable to claims for compensation benefits, pursuant to 38 U.S.C.A. § 1151, filed on or after October 1, 1997, is effective as of September 2, 2004.  See 69 Fed. Reg. 46,426 (Aug. 3, 2004).

The Veteran filed his claim under 38 U.S.C.A. § 1151 in 2004, and so the amendments to 38 U.S.C.A. § 1151 apply in his case.

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability.  Merely showing that a Veteran received care, treatment or examination and that the Veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(2).  

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing surgical treatment caused a additional disability, it must be shown that VA failed to exercise the degree of care that would be expected of a reasonable health care provider or VA furnished the surgical treatment without the Veteran's informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with informed consent.  38 C.F.R. § 3.361(d)(2).

That the Veteran sustained additional disability, i.e. entrapment neuropathy of the right foot, as a result of July 1997 wedge osteotomy of the right second metatarsal and exostectomy of the right fifth metatarsal performed by VA is not in dispute.  What is in dispute, is whether the additional disability was proximately caused by carelessness, negligence, lack of proper skill, error in judgment during the 1997 surgery, or whether there is evidence showing that there was some similar instance of fault on the VA's part in furnishing such treatment, or evidence showing that the proximate cause of the additional disability was an event that was not reasonably foreseeable.  The claims file contains no such evidence.  

In this case, the March 2012 VA examiner opined that the Veteran's nerve entrapment was not due to carelessness, negligence, lack of proper skill, error in judgment during the 1997 surgery, or any other fault on the part of VA. The examiner opined nerve entrapment was a surgical complication of the Veteran's surgery and a risk one takes when undergoing the type of procedure the Veteran had.  Hence, the examiner has indicated that nerve entrapment was an event reasonable foreseeable. 

In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with informed consent.  38 C.F.R. § 3.361(d)(2).  Under 38 C.F.R. § 17.32, informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient of the proposed diagnostic or therapeutic procedure and course of treatment.  The practitioner, who has primary responsibility for the patient or will perform the particular procedure or provide the treatment, must explain in language understandable to the patient the nature of the proposed procedure or treatment; the expected benefits; reasonably foreseeable associated risk, complications, or side effects; reasonable and available alternatives; and anticipated results if nothing is done.   The patient must be given the opportunity to ask questions, to indicate comprehension of the information provided, and to grant permission freely without coercion.  The statute does not require that the benefits, risks, complications, or alternatives be explicitly put in writing, just that the Veteran was informed.

The Veteran was informed of the benefits, risks, and alternatives to surgery prior to surgery.  See Form dated July 15, 1997.  He gave his signed consent to surgery on July 15, 1997, and acknowledged that he was informed of the benefits, risks, and alternatives to surgery.   The signed form also indicates he was given the opportunity to ask questions and freely gave his consent with duress or coercion.  The surgical report further indicates that indications, contraindications, risks, and benefits were given in verbal and written fashion and the Veteran freely consented.  Thus, nerve entrapment is considered a reasonably foreseeable event as the Veteran gave his informed consent. 

The additional disability (nerve entrapment) has not been shown to be the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing surgical treatment.  There has been no evidence that VA failed to exercise the degree of care that would be expected of a reasonable health care provider or VA furnished the surgical treatment without the Veteran's informed consent.  38 C.F.R. § 3.361(d)(1).  

The only evidence supporting the Veteran's claim is found in his own statements.  While the Board sympathizes with the Veteran, he is competent to testify only as to matters which are capable of lay observation.  He is not qualified to render opinions which require medical expertise such questions of medical diagnosis and medical causation.  Therefore, his opinions on the medical issues in this case lack probative value.  

While sympathetic to the Veteran, the Board is nonetheless bound by the laws enacted by Congress and the regulations of the Department.  See 38 U.S.C.A. 
§ 7104(c) (West 2002); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994). 

The Board has decided this case based on its application of the law to the pertinent facts.  The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  See Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)). 

In sum, the preponderance of the credible evidence of record is against the Veteran's claim for compensation under 38 U.S.C.A. § 1151, and entitlement to that benefit is not established.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107(b).
   B. Service Connection Claims

Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For some 'chronic diseases,' such as ulcers and psychoses, presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  With 'chronic disease' shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term 'chronic disease', whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, Fed. Cir. 2013).   

A disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected.  38 C.F.R. § 3.310.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a)  under the criteria of DSM-IV; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) .

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. §§ 5107(b), 7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995). 





Gastrointestinal Disorder

The Veteran claims that he has a gastrointestinal disability, namely a peptic ulcer, that is secondary to medications (prolonged anti-inflammatory medication use) taken to treat his service-connected disabilities.  He does not claim the condition is directly related to his period of active military service nor does the evidence support such a finding.  

First, the Board shall discuss service incurrence.  An ulcer is a "chronic disease" under 38 C.F.R. § 3.309(a).  Thus, consideration under 38 C.F.R. § 3.303(b) is warranted.  Where a combination of manifestations sufficient to identify a 'chronic disease' in service, and establish chronicity at the time are present, any later manifestation of the same 'chronic disease' is subject to service connection unless attributable to an intercurrent cause.  38 C.F.R. § 3.303(b).  

The Veteran's service treatment records are negative for complaints or treatment of an ulcer.  The August 1976 report of medical history notes complaints of indigestion; however, the corresponding physical examination was negative for a gastrointestinal disability.  Thus, a chronic gastrointestinal disability, to include an ulcer, was not established during service.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  

At this juncture, the Board would note that post-service, an ulcer has not been diagnosed.  Thus, service connection is not warranted on a presumptive basis.  38 C.F.R. § 3.307, 3.309.  Continuous symptoms have not been shown since service in the objective medical evidence.  In fact, post-service records show the Veteran was diagnosed with ruptured diverticuli and diverticulosis in 2008.   This alone is 32 years after the Veteran's separation from service and the long time lapse can be considered, along with other factors, as evidence of whether an injury or disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330   (Fed. Cir. 2000).  While competent evidence indicates that the Veteran has a current diagnosis of diverticulosis, no medical evidence links the current disorder to service.  Notably, the March 2012 VA examiner opined diverticulosis was not related to service.  In a January 2014 addendum opinion, the examiner opined the Veteran's ruptured diverticuli was not caused or aggravated by his military service.  The examiner reasoned there was no treatment for diverticulosis or abdominal pain during service.  The examiner noted the Veteran declined routine colonoscopies and had no notes of abdominal pain or gastrointestinal consults until coming to the emergency room in 2005 with a gun shot wound that required surgery and again in 2008 when he was found to have a ruptured diverticuli that required a hemicolectomy.  The examiner further noted the Veteran only had one gastrointestinal consult which was regarding elevated liver function tests, not diverticulitis.  The examiner further indicated the Veteran did not carry a diagnosis of diverticulosis until after the ruptured diverticulum.  The Veteran was found to be either a no show or canceled appointments.  As such, the claim is denied on a direct causation basis.

The Veteran claims the condition is secondary to his service-connected disabilities; however, there is no medical evidence to support his allegations.  Notably, in March 2012, the VA examiner found that diverticulosis was not related to a service-connected disability.  In a January 2014 addendum opinion, the VA examiner opined the Veteran's ruptured diverticuli was not caused or aggravated by medications taken for the Veteran's service-connected joint disabilities.  The examiner reasoned that the Veteran had only been intermittently treated with anti-inflammatory medication for his joint problems (including his right foot) and often times the medications were taken for only 10 to 14 days.  The examiner noted the Veteran had a 10 days supply of Ibuprofen in 2001.  In April 2003, he was treated with Etodolac to be used twice a day as needed and he did not refill the prescription after two, 30 day refills.  In February through April of 2004, he was treated with Salsalate, Diclofenac, Daypro, and Viozz, all 30 days and none were refilled.   The Veteran was not on anti-inflammatory medications again until May of 2007 (Salsalate 7 days and Ibuprofen 14 days).  In November and December 2007, he was treated with Salsalate, but not refilled.  He had no further prescriptions for anti-inflammatory medication until December 2012, which he did not pick up.  The examiner noted that as many as one American in 10 over the age of 40 had diverticulosis and about half of all people over 60.  

In sum, a chronic gastrointestinal disorder was not diagnosed during service.  An ulcer has not been diagnosed in the post-service record.  Diverticulosis was not diagnosed until many years after the Veteran's discharge from service.  The competent evidence does not establish a link between diverticulosis (or ruptured diverticuli) and active service or a service-connected disability.  Thus, the Board finds service connection for a gastrointestinal disability, including an ulcer, is not warranted on a direct, presumptive, or secondary basis. 

The evidence is not in relative equipoise.  Thus, the preponderance of the evidence is against the claim, and the appeal must therefore be denied.  38 U.S.C.A § 5107(b).   


Acquired Psychiatric Disability

The Veteran contends that he is entitled to service connection for an acquired psychiatric disorder, to include PTSD.  He has not set forth a specific/stressful incident of service.  The Board has gleamed from statements to VA medical providers that he predominantly relates such condition to racial tensions and fights while stationed in Korea and Germany.  

At the outset, the Board acknowledges that the Veteran's claim does not appear to have been considered in accordance with the revised PTSD regulations governing hostile military and terrorist activity.  38 C.F.R. §§ 3.304(f)(3).  However, the Board finds that consideration of those specific provisions is unwarranted as the particular stressors to which the Veteran attributes his PTSD involve neither type of activity (fear of hostile military or terrorist activity). 

Addressing first the matter of entitlement to service connection for PTSD.  The Veteran has not alleged combat with the enemy.  The Veteran was not awarded any medal or decoration that clearly indicates combat status and evidence of participation in a campaign does not, in itself, establish that a veteran engaged in combat because those terms ordinarily may encompass both combat and non- combat activities.  VAOPGCPREC 12-99 (Oct. 18, 1999), 65 Fed. Reg. 6257 (2000).  Thus, his bare assertion of an in-service stressor is not sufficient to establish that it occurred; rather, his stressor must be established by official service records or other credible supporting evidence.  38 C.F.R. § 3.304(f); Cohen, 10 Vet. App. at 142.

The Veteran's allegations of being subject to racial tensions are unverified.  As noted previously, the Veteran failed to provide a response to the PTSD questionnaire or submit to VA examination in connection with his claim.  
Establishing service connection for PTSD requires a diagnosis, credible supporting evidence that the claimed in-service stressor actually occurred; and medical evidence linking the two.  38 C.F.R. § 3.304(f); see Cohen, supra.  In this case, there is no evidence supporting a stressful incident and the diagnoses of PTSD in the record have no probative value.  The existence of a valid service stressor is a factual question for VA adjudicators, based on an assessment of the credibility and probative weight of all the evidence.  

The Board is not bound to accept the Veteran's uncorroborated accounts of alleged stressors during service, nor is the Board required to accept the unsubstantiated opinions that alleged PTSD had its origins in service.  

Although the Veteran asserts that he has PTSD that is attributable to service, he, as a layperson, is not competent to offer an opinion as to such questions of medical diagnosis or causation as presented in this case.  As there is no medical evidence of a diagnosis of PTSD that can be based on any independently verifiable in-service stressor, the claim of service connection for PTSD must be denied.  

Turning next to the matter of service connection for an acquired psychiatric disorder, other than PTSD, the Board first finds the Veteran does not maintain that his current psychiatric disorder (depressive disorder and polysubstance abuse) is the result of any other incident of active military service nor is this shown by the evidence of record.   

It is noteworthy that symptoms of a psychiatric disorder are not noted during service.  Service treatment records are negative for complaints or treatment for psychiatric symptoms or complaints.  The August 1976 report of medical history contained complaints of trouble sleeping, depression, excessive worry, and nervous trouble; however the corresponding physical examination was negative for an acquired psychiatric disorder.  Post-service, aside from PTSD, which has been previously determined not to be related to the Veteran's active service, the Veteran was diagnosed with an adjustment disorder in 1994, depressed mood in 1996, substance abuse mood disorder in 1997, and major depression in 1997.    

Based on the evidence delineated hereinabove, the Board finds that a chronic psychiatric disorder, including a psychosis, was not shown during the Veteran's active service or the year following his discharge from service.  See 38 C.F.R. 
§§ 3.303, 3.307, 3.309.  The first diagnosis was 18 years after the Veteran's separation from service and the long time lapse can be considered, along with other factors, as evidence of whether an injury or disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson, supra.  

The Board is cognizant that the Veteran is competent to report symptoms like depression or anxiety.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  To the extent that the Veteran may be asserting that he had continued or ongoing psychiatric problems since service, these statements are not found to be credible for the purpose of establishing a continuity of symptomatology following service.  38 C.F.R. § 3.303(b); Layno, supra; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

Notably, there were no complaints or treatment for a psychiatric disorder in service.  There was also an 18 year absence of complaints or treatment for a psychiatric  condition after the Veteran's discharge from service in 1976.  38 C.F.R. § 3.303(b); see Maxson, supra.  Specifically, the Veteran filed an original claim for benefits in 1976, which did not mention a psychiatric claim.  

Sadly, it appears that the diagnosis of a psychiatric disorder is in part based on physical, sexual, and emotional abuse as a child, as well as a very long history of polysubstance abuse.  The fact that the Veteran has been diagnosed with a psychiatric disorder, variously diagnosed as major depressive disorder, adjustment disorder, and polysubstance abuse is not in dispute, and establishes the element of service connection of current disability.  What remains to be determined is whether a diagnosed psychiatric disorder (other than PTSD), is related to his period of active service.  Here, there is no such competent evidence that establishes a relationship to an identified injury or other incident of service.  The Board finds that the preponderance of the evidence weighs against a finding that an acquired psychiatric disorder (other than PTSD) had its onset during service.  As noted above, the Veteran failed to appear for two VA examinations in connection with this claim.  

The Board acknowledges that VA treatment providers have diagnosed the Veteran with depressive disorder (and PTSD) in part based on the claimed racial tensions.  However, these purported opinions are of little weight because they are based on the assumption that such racial tension incidents occurred during service, when in fact there has been no credible corroboration of the event in service.  

While a provider can render a current diagnosis based upon his examination of the Veteran, the Court has held that without a thorough review of the record, an opinion regarding the etiology of the underlying condition can be no better than the facts alleged by the Veteran.  Swan v. Brown, 5 Vet. App. 229, 233 (1993).  Moreover, an opinion based upon an inaccurate factual premise has no probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

For these reasons, the Board finds the opinions of the VA treatment providers are not probative of the matter on appeal.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (medical opinions must be supported by clinical findings in the record; bare conclusions, even those made by medical professionals, which are not accompanied by a factual predicate in the record, are not probative medical opinions).

Based upon the evidence that has been submitted in this case and that a specific incident of service incurrence has not been establish and a stressful incident remains unverified, the Board finds that the evidence is not in relative equipoise; thus, the Veteran may not be afforded the benefit of the doubt and his claim for an acquired psychiatric disorder, including PTSD, must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.    

ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of right foot surgery is denied.

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.

Entitlement to service connection for a gastrointestinal disorder (claimed as an ulcer), to include as secondary to service-connected disabilities, is denied. 


____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


